DETAILED ACTION
This office action is in response to communication filed on 29 November 2022.

Claims 1 – 20 are presented for examination.

The following is a FINAL office action upon examination of application number 16/747999.  Claims 1 – 20 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 29 November 2022, Applicant amended claims 1, 8, and 15 – 19.  

Amendments to claims 1, 8, and 15 – 19. are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are maintained.


Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection of pending claims, Applicant argues that claims provide a practical application with an improvement to technological process and therefore the rejection is improper.  Examiner respectfully disagrees.  Applicant describes how their method of selecting a forecasting model improves the computer system, but that is not borne out in the claims or their arguments.  What Applicant actually is describing is a perceived improvement to their modeling technique, with an increase in forecasting accuracy, but this is a better argument for a prior art rejection.  Applicant is not demonstrating how perceived improvement in an abstract idea itself is an improvement to the technology applied to the abstract idea.  The computer system does not have a special purpose, because the claimed computer system is generic and many forms of computing could be utilized to apply to these abstract ideas claimed.  Applicants method claims do not describe any special purpose for this computer system claimed, and this is likely due to the fact that many computer systems could enable the simple automation of these claims.  The system is not improved upon and neither is the performance of that system.  Additionally, Applicant’s argument that the combination of modeling technique is not well-understood, routine, and conventional is a misunderstanding of 35 USC 101 analysis.  Examiner has already established that the modeling techniques are abstract and able to be performed without technology.  The analysis of determining if the computer technology as implemented with the abstract ideas is determining if that technology is being utilized in a manner that is well understood, routine, and conventional.  The steps applied to this computing technology are that of making associations between data, which is a well-understood, routine, and conventional use of computers and computing technology.

In the remarks regarding independent claims 1, 8, and 15, Applicant argues that the Yin reference does not disclose the combination of models in the manner of Applicant’s claims.  Examiner respectfully disagrees.  Applicant states that Yin does not teach the combining of trend and seasonal models, nor does it teach forming a complete model.  However, Applicant’s own specification defines that which is a “complete model” as those that “take into account the seasonality and the trends” (see ¶ 50 of Applicant’s specification filed 21 January 2020).  Examiner previously cited (and maintains) that this is taught in ¶¶ 35-42 of Yin, where it describes finding a trend model, then a season model, and finally obtaining a model capable of incorporating the trend equation and seasonal influence.  Obviously, this patent publication prior art is translated from a foreign language, and terms will likely be different from Applicant’s, but that can be true even with domestic prior art.  These claims may not use the exact same wording as Applicant, but the functionality described is the same.  

In the remarks regarding claims 2, 9, and 16, Applicant argues that the Yin reference does not disclose building a seasonal model with data having seasonality and trends.  Examiner respectfully disagrees.  Applicant’s specification discloses no special definition for “building” a model, so smoothing and finding models that work to combine (as in Yin) is within the broadest reasonable interpretation of the claim language.


In the remarks regarding claims 3, 10, and 17, Applicant argues that the Wolff reference does not disclose deseasoned time series data, detecting candidate change points, or creating sets of candidate change points.  Examiner respectfully disagrees.   Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

In the remarks regarding claims 4, 11, and 18, Applicant argues that the cited art does not disclose removing trends and creating models.  Examiner respectfully disagrees.  Again, Examiner points out that the Yin reference is a translation of a foreign patent publication, so the language will not necessarily be that of one expected from a native English speaker.  However, paragraph 5 of Yin discloses at least that the model has a separation tendency equation, which is equivalent to a removal step, and this cited section further describes how the trend data is analyzed.  Applicant further argues that Singh does not teach creating candidate seasonal models with different time periods.  In cited paragraph 73, Singh discloses that there can be a weekly series with frequency of 52, but that there is a seasonal quality of patterns repeating every 12 weeks, so that frequency of 12 is also used.  This is equivalent to Applicant’s claim to different time periods for different seasonal models.  Examiner did not quote the portion stating the “property” in any instance, so Applicant’s arguments do not address the rejection.

In the remarks regarding claims 5, 12, and 19, Applicant argues that the Yin reference does not disclose the steps claimed.  Examiner respectfully disagrees.  The claim is to a repeat of earlier claim language.  The repeatability of steps with identical functionality to that already claimed is generally not patentably distinguishable, but regardless, Yin is relied upon in paragraph 49 to teach repetition of steps.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of abstract ideas without significantly more. The independent claims recite removing seasonality from time series data having seasonality and trends to form deseasoned time series data, creating trend models for sets of candidate change points in deseasoned time series data, creating seasonal models using time series data without the trends, combining trend models with seasonal models to form complete models taking seasonality and trends into account, selecting forecasting model that is a best fit to a set of criteria, and predicting a future demand for a product using the selected forecasting model.  Dependent claims further narrow the abstract ideas by further manipulating the data to form a model. This manipulation of models to create new, more complex models is classified as a mental process and mathematical concepts, as statistical modeling is both mathematically based and can be performed mentally.  Mathematical Concepts and Mental Processes are groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. the claims are directed to abstract ideas with additional generic computer elements such as a computer system, computer program product, and a computer-readable storage media. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  One could merely receive and manipulate models into new data models in an entirely manual process.  These claimed components appear to describe applying a generic computer to data and creating mathematical models without need for technology.  Additionally, these are simple functions of storing and retrieving and making associations with data.  This is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN-103984998-A (hereinafter, Yin) in view of WIPO 2012/042521 (hereinafter, Wolff) further in view of U.S. P.G. Pub. 2014/0122179 (hereinafter, Chan) and further in view of U.S. P.G. Pub. 2019/0130293 (hereinafter, Singh).

Regarding claim 1, Yin teaches a method for creating a forecasting model for time series data, the method comprising: 
removing, by a computer system, seasonality from the times series data having the seasonality and trends to form deseasoned time series data (¶ 5, “The further, the predicted seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object;”) (¶ 35, “seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object”); 
creating, by the computer system, trend models in the deseasoned time series data, wherein the trend models are without the seasonality (¶¶ 19-20 , “The further, specific process of the sales condition of the prediction intended as follows: The trend measurement data of time sequence, judging whether the present seasonal characteristics”). 
Yin does not explicitly teach that the trend models are for sets of candidate change points, though this is generally well-known in the art.  However, in the analogous art of data stream analysis, this is taught by Wolff (page 1, lines 7-19, “efficient and quick analysis of such high speed data streams can be very valuable in order to detect a change in trends or condition as early as possible.”) (page 8, lines 14-16, “(i) maintaining a list of candidate change points in the data stream, and relevant aggregate information; (ii) adding each new point in the data stream as candidate”).
Yin further does not teach seasonal models created using time series data without the trends.  However, in the analogous art of forecasting using seasonal patterns, Chan teaches creating, by the computer system, seasonal models using the time series data without the trends (¶ 49, “To remove trend effects on seasonal model and seasonal factor calculations, new logic is included within the IPC module. In the development of this new logic a linear (or additive) trend, not an exponential or multiplicative trend was assumed. It was also assumed that trend is constant throughout the collected product demand history. The solution does not attempt to calculate different slopes for different portion of the history. Trend was also assumed to be in the form of y=a+b*t, where a=0, b is the weekly trend factor (additive weekly change in sales), and t is the week of history. Finally, trend should be determined and separated during calculations of both the Model and Product seasonal factors (model SF and prod SF).”).
Yin does not explicitly teach wherein the seasonal models have different time periods for the seasonality.  However, in the analogous art of time series analysis with pattern based forecasting, this is taught by Singh (¶ 73, “It is important to identify the seasonal frequency observed in the time series as it may be different from what is been specified as natural frequency for the time series. For example, provide a weekly series with frequency as 52, but patterns repeat every 12 weeks, so the seasonal frequency of 12 has to be used.”).
Yin further teaches: 
combining, by the computer system, the trend models with the seasonal models to form complete models that take into account the seasonality and the trends (¶¶ 35-42, “seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object; c. the trend equation and seasonal influence factors to obtain capable of predicting model describes the time sequence general development law, and for predicting improved seasonal exponential smoothing algorithm description: seasonal exponential smoothing algorithm has three basic smooth formula and a prediction formula, three factors three smooth formula respectively series, specifically is as follows: the time of wherein α, β, Y is the smoothing parameter, I is the length of the seasonal cycle, Yt is the actual observation value, T is an extrapolation prediction period number. formula (I) is a time-series trend factors of smooth after removing season change, equation (2) is the smooth of the trend value, equation (3) is the smooth of the season change factor.”); 
selecting, by the computer system, the forecasting model from the complete models in which the forecasting model is a best fit to a set of criteria (¶ 49, “Using key of super-linear and seasonal exponential smoothing algorithm is to select a set of reasonable constant combination of α, β, Y, so as to minimize the error, according to the time sequence of predicted empirically determined more features and the combination of the constant”) (Examiner note: minimizing error is a form of best fit for criteria)). 
Chan teaches:
predicting, by the computer system using the selected forecasting model, a future demand for a product in order to facilitate an organization in making decisions regarding the product (¶¶ 91-92, “FIG. 10 is a flow chart illustrating the improved method for determining product demand forecasts with a trend factor applied to the long range product demand forecast in accordance with the present invention. Referring to FIG. 10, historical sales data 1004, seasonal adjustment factors (SFs) 1006, and tracked causal factors 1008, are saved for each product or service offered by the retailer. In this implementation, the seasonal factors are calculated as shown in FIG. 7 to remove trending effects. Trending effects removed from the seasonal factor calculations are saved as trend factors 1010.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine seasonal models without trend data and future demand forecasting of Chan with the data forecasting method of Yin.  This combination would have yielded a predictable result because Chan is just another type of data with undesirable data removed added to the functions and equations with the same goal of forecasting of Yin.  Adding additional model data to a model that already combines models would not change the functionality of either, but it would create a more robust overall model with desired data present.  Additionally, the prediction of future demand is merely a change in language that performs the same function as a demand forecast.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine alternative time periods for seasonality of Singh with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would not change the functionality of either Yin or Singh to combine.  Further, the ability to use different time periods for seasonality would provide flexibility for end user analysis.

Regarding claim 2, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Yin teaches wherein removing, by the computer system, the seasonality from the times series data having the seasonality and the trends to form the deseasoned time series data comprises: building, by the computer system, a seasonal model with the time series data having the seasonality and the trends; and removing, by the computer system, the seasonality from the times series data having the seasonality and the trends using the seasonal model to form the deseasoned time series data (¶ 5, “The further, the predicted seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object;”) (¶ 35, “seasonal exponential smoothing method: a. find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation; b. finding the season change i.e., separating the season influence of the predicted object”) (¶¶ 19-20 , “The further, specific process of the sales condition of the prediction intended as follows: The trend measurement data of time sequence, judging whether the present seasonal characteristics”).

Regarding claim 3, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Wolff teaches further comprising: 
detecting, by the computer system, candidate change points in the deseasoned time series data (page 1, lines 7-19, “efficient and quick analysis of such high speed data streams can be very valuable in order to detect a change in trends or condition as early as possible.”); and 
creating, by the computer system, sets of the candidate change points from the candidate change points detected in the deseasoned time series data (page 8, lines 14-16, “(i) maintaining a list of candidate change points in the data stream, and relevant aggregate information; (ii) adding each new point in the data stream as candidate”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.

Regarding claim 4, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Yin teaches further comprising: removing, by the computer system, the trends from the time series data using a selected trend model to form the time series data without the trends (¶ 5, “find the mathematical model describing the whole time sequence general development trend of the separation tendency tendency equation”).
Chan teaches determining, by the computer system, the different time periods in the time series data with the trends removed using the selected trend model (¶ 49, “To remove trend effects on seasonal model and seasonal factor calculations, new logic is included within the IPC module. In the development of this new logic a linear (or additive) trend, not an exponential or multiplicative trend was assumed. It was also assumed that trend is constant throughout the collected product demand history. The solution does not attempt to calculate different slopes for different portion of the history. Trend was also assumed to be in the form of y=a+b*t, where a=0, b is the weekly trend factor (additive weekly change in sales), and t is the week of history. Finally, trend should be determined and separated during calculations of both the Model and Product seasonal factors (model SF and prod SF).”). 
Singh teaches creating, by the computer system, candidate seasonal models using the time series data without the trends and with the different time periods, wherein the candidate seasonal models have the different time periods for the seasonality (¶ 73, “It is important to identify the seasonal frequency observed in the time series as it may be different from what is been specified as natural frequency for the time series. For example, provide a weekly series with frequency as 52, but patterns repeat every 12 weeks, so the seasonal frequency of 12 has to be used.”). 
Yin teaches selecting, by the computer system, a candidate seasonal model from the candidate seasonal models based on the candidate seasonal model having have another best fit to another set of criteria to form a seasonal model for the selected trend model (¶ 49, “Using key of super-linear and seasonal exponential smoothing algorithm is to select a set of reasonable constant combination of α, β, Y, so as to minimize the error, according to the time sequence of predicted empirically determined more features and the combination of the constant”) (Examiner note: minimizing error is a form of best fit for criteria)).
Wolff teaches calculating models for a selected set of candidate change points in the sets of candidate change points (page 1, lines 7-19, “efficient and quick analysis of such high speed data streams can be very valuable in order to detect a change in trends or condition as early as possible.”) (page 8, lines 14-16, “(i) maintaining a list of candidate change points in the data stream, and relevant aggregate information; (ii) adding each new point in the data stream as candidate”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine seasonal models without trend data of Chan with the data forecasting method of Yin.  This combination would have yielded a predictable result because Chan is just another type of data with undesirable data removed added to the functions and equations with the same goal of forecasting of Yin.  Adding additional model data to a model that already combines models would not change the functionality of either, but it would create a more robust overall model with desired data present.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine alternative time periods for seasonality of Singh with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would not change the functionality of either Yin or Singh to combine.  Further, the ability to use different time periods for seasonality would provide flexibility for end user analysis.

Regarding claim 5, Yin, Wolff, Chan, and Singh teach the method of claim 4.  Yin teaches further comprising: for each of the trend models, repeating the steps of: removing, by the computer system, the trends from the time series data using the selected trend model for the selected set of candidate change points in the sets of candidate change points to form the time series data without the trends; determining, by the computer system, the different time periods using the time series data with the trends removed using the selected trend model; creating, by the computer system, the candidate seasonal models using the time series data without the trends and with the different time periods, wherein the candidate seasonal models have the different time periods for the seasonality; and selecting, by the computer system, the candidate seasonal model from the candidate seasonal models based on the candidate seasonal model having have another best fit to another set of criteria to form the seasonal model for the selected trend model  (¶ 49, “Using key of super-linear and seasonal exponential smoothing algorithm is to select a set of reasonable constant combination of α, β, Y, so as to minimize the error, according to the time sequence of predicted empirically determined more features and the combination of the constant, through repeated test, calculating the prediction error of each group of constant combination, finally selecting a group of result obtained by O-minimum prediction error”).

Regarding claim 6, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Yin teaches wherein the set of criteria is selected from at least one of Akaike Information Criterion or Bayesian Information Criterion (¶ 47, “forming a vector from B1 to B2. the next step is to first vector times acceleration a, carrying out the second round of probing, by parity of reasoning, after many times of probe, and can obtain good target function drop point to obtain good smoothing parameters.”) (Examiner note: specifying parameters is equivalent to limiting or minimizing parameters below a certain number as in these example information criterion).

Regarding claim 7, Yin, Wolff, Chan, and Singh teach the method of claim 1.  Wolff teaches wherein a candidate change point in the candidate change points in the time series data is present when at least one of a probability distribution of the time series data changes, a step occurs in the time series data, a slope in the time series data change in an amount greater than a threshold, or an anomalous change occurs in the time series data deviates from what is an expected for a trend (page 24, lines 14-21, “The cost of the ProTO-T is proportional to the number of candidate change points it maintains. Since that number has random properties, it is presented in terms of its cumulative distribution. Fig. 4 presents the cumulative distribution function (CDF) of the ProTO-T cost for this typical experiment. As we can see, the ProTO-T cost may be different before and after the change occurs.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine trend models for candidate change points of Wolff with the data forecasting method of Yin.  This combination would have yielded a predictable result because it would merely use the potential change points of data in the forecasting method of Yin that allows for these change points that are known in the art.  Yin describes selecting points for calculating, so adding the change points would not change the functionality of either reference, only adding more data.

Regarding claims 8 and 15, the claim recites substantially similar limitations to claim 1.  Therefore, claims 8 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 9 and 16, the claim recites substantially similar limitations to claim 2.  Therefore, claims 9 and 16 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 10 and 17, the claim recites substantially similar limitations to claim 3.  Therefore, claims 10 and 17 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 11 and 18, the claim recites substantially similar limitations to claim 4.  Therefore, claims 11 and 18 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 12 and 19, the claim recites substantially similar limitations to claim 5.  Therefore, claims 12 and 19 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 13 and 20, the claim recites substantially similar limitations to claim 6.  Therefore, claims 13 and 20 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 14, the claim recites substantially similar limitations to claim 7.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683